Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on April 4, 2021. A Pre-Interview Communication (PIC) in the Form PTOL-413FP was issued by the Examiner on August 24, 2020.  A first Action Interview Office Action in the From PTOL-413FA and Interview Summary was filed by the Examiner on November 3, 2020. According to the Enhanced First Action Interview, at this point of prosecution, FAI ends and normal case processing begins. 
Claims 54, 56-58, 60-69 and 74-76 are currently pending. Claims 54, 69, 75 and 76  have been amended by Applicants’ amendment filed on April 2, 2021. No claims were canceled or newly added by Applicants’ amendment filed on April 2, 2021.
The terminal disclaimer filed on April 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10,550,183 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Restriction Requirement
In Applicants’ response filed on July 24, 2020 to the restriction requirement of  January 24, 2020, Applicants elected without traverse the invention of Group I, e.g., claims 54-67 (renumbered claims) and new claims 74-76 which are drawn to an engineered immune cell. In addition Applicants’ elected the species of  SEQ ID NOS: 1 and 2, as recited in claim 56 and renumbered claim 64.

Therefore claims 54, 56, 60-64, 67 and 74-76 are currently for examination to which the following grounds of rejection are applicable.
Notice of Non-Compliant Amendment (37 CFR 1.121)
	The amendment to the claims filed on April 2, 2021does not comply with the requirements of 37 CFR 1.121(c) because claims 57-58 and 65-66  were previously withdrawn from examination by the examiner pursuant to 37 CFR 1.142(b), as being drawn to non-elected species.  Note that because the genus claim is not allowable as originally claimed, no other species will be rejoined for search and examination. Claims 57-58 and 65-66  are  not identified with the proper status in the claim listing. Amendments to the claims filed on or after 7/24/2020 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers 
While the amendment has been entered, please note that compliance with 37 CFR 1.121 is required for all future claim amendments. Failure to comply may result in non-entry of the amendment.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim objection
In view of Applicants’ amendment of claims 75 and 76, the objection to claims 75 and 76 has been withdrawn.
Double Patenting 
In view of Applicants’ terminal disclaimer over U.S. Patent 10,550,183, the rejection of claims 54, 56, 60-64, 67 and 74-76 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent 10,550,183, has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112

Claims 54, 56, 60-64, 67 and 74-76 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 56, 60-64, 67 and 74 are indefinite insofar as they depend from claim 54.
Claim Rejections - 35 USC § 102/103
Claim(s) 54, 56, 60-64, 67 and 74 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Campana (WO 2016/126213A1; of record IDS filed on 5/9/2018; Citations are from the National Stage U.S. Patent No. 10,765,699.  The National Stage is deemed an English language translation of the PCT; See Score search results for SEQ ID NOS: 1 and 2; of record) .
Campana et al., discloses an engineered immune cell that comprises a nucleic acid comprising: (i) a nucleotide sequence encoding a target-binding molecule linked to a localizing domain, and  (ii)  a nucleotide sequence encoding an immune activating receptor (col. 2, lines 1-5).  
Regarding a target-binding molecule linked to a localizing domain (i) , Campana teaches a target-binding molecule linked to a localizing domain (LD) referred to as "LD-linked target-binding molecule (col. 5, lines 53-55) that bind endogenous CD7 (col. 14; lines 20-33), used to prevent endogenous CD7 localizing to the cell surface (col. 14; lines 25-34), falling within the scope of (i)  a first single chain variable fragment (scFv)-that specifically binds to CD7, wherein said localizing domain comprising an amino acid sequence selected from the group consisting of an endoplasmic reticulum (ER) retention sequence.

Campana et al., teaches the target binding molecule is a scFv which targets CD7 (col. 9, lines 12-15) having a heavy chain variable domain identified as amino acid sequence NO: 16 having 100% sequence homology with the claimed amino acid of SEQ ID NO: 1 and a light chain variable domain identified as SEQ ID NO:17 having 100% sequence homology with the claimed amino acid sequence of SEQ ID NO:2 (Table 1 scFv information for CD7 target (TH690 ; see Score search results for SEQ ID NOS:1 and 2); 

    PNG
    media_image1.png
    176
    391
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    864
    500
    media_image2.png
    Greyscale

Trends in Plant Science 19:508-515, 2014) and YQRL (SEQ ID NO: 11) (see Zhan J, et al., Cancer Immunol Immunother 46:55-60, 1998);a proteosome  targeting sequence that comprises, e.g., "PEST"  motif-SHGFPPEVEEQDDGTLPMSCAQESGMDRHPAACASARINV (SEQ ID NO: 7); and/or a sequence that targets the target-binding molecule to the cell membrane, such as the CD8a transmembrane domain, or the transmembrane of another single-pass membrane protein, as described herein (e.g., CD8a, CDS~, 4-lBB, CD28, CD34, CD4, FcERly, CD16 (such as CD16A or CD16B), OX40, CD3s, CD3E, CD3y, CD3o, TCRa, CD32 (such as CD32A or CD32B), CD64 (such as CD64A, CD64B, or CD64C), VEGFR2, FAS, or FGFR2B). Examples of particular localizing domains (sequences) exemplified herein are shown in FIG. 2. Various other localizing sequences are known and available in the art (col. 15, lines 16-38).
See the following design of the engineered immune cell of this reference.

    PNG
    media_image3.png
    363
    438
    media_image3.png
    Greyscale

Moreover, Applicant’s own specification teaches that constructs used in the instant invention are described in Campana et al., see the following:


    PNG
    media_image4.png
    175
    741
    media_image4.png
    Greyscale


In relation to the  amino acid sequences 8, 9, 13 of claim 60, the amino acid of SEQ ID NOS: 3 and 4 of claim 61,  and the amino acid sequence of SEQ ID NO: 10 of claim 63, it would have been obvious to select the localizing domain comprises an endoplasmic reticulum (ER) retention sequence comprising an amino acid sequence selected from the group consisting of SEQ ID NO:8, SEQ ID NO:9, and SEQ ID NO:13 (claim 60), the 4-1BB intracellular signaling domain comprises an amino acid sequence of SEQ ID NO:3 and wherein the CD3[Symbol font/0x7A]  intracellular signaling domain comprises an amino acid sequence of SEQ INO:4 and the hinge and transmembrane domain comprises an amino acid sequence of SEQ ID NO: 10 (claim 63), absent any factual evidence to the contrary.
Response to Applicants’ Arguments as they apply to rejection of claims 54, 56, 60-64, 67 and 74  under 35 USC § 102/103
	At pages 8-12 of the remarks filed on 4/2/2021, Applicants essentially argue that: 1), “The cited reference does not describe an engineered immune cell comprising (a) a molecule comprising an anti-CD7 scFv and a localizing domain wherein the molecule downregulates or suppresses surface expression of CD7 in the engineered cell, thereby rendering CD7 inactive in the cell”,  2) “a CD7-specific CAR”, and 3) the present pending claims show superior and unexpected results. Applicants’ arguments have been respectfully considered but have not been found persuasive.
	Regarding 1) and 2), in contrast to Applicant’s argument, Campana et al., clearly discloses an engineered immune cell that comprises a nucleic acid comprising: (i) a nucleotide 
Regarding 3), Example 1 cited by Applicants, specifically teaches “CD7 was targeted with a second-generation CAR (anti-CD7-41BB-CD3[Symbol font/0x7A].) but CAR expression in T lymphocytes caused fratricide, owing to CD7 present in the T cells themselves. To downregulate CD7 and control fratricide, a new method (Protein Expression Blocker, PEBL), based on an anti-CD7 single chain variable fragment coupled with an intracellular retention domain was applied. Transduction of anti-CD7 PEBL resulted in virtually instantaneous abrogation of surface CD7 expression in all transduced T cells” (paragraph [0148] of the published application). This particular example cited by Applicants requires transfection of isolated enriched T cells with a retroviral vector comprising: (i) scFv of the anti-CD7 monoclonal antibody TH69 was joined to the CD8alpha signal peptide, CD8alpha hinge and transmembrane domain, and the intracellular domains of 4-1BB and CD3zeta of an anti-CD19-41BB-CD3zeta, and (ii) same scFv was also joined to the CD8α signal peptide and sequences encoding endoplasmic reticulum (ER)/Golgi retention peptides EQKLISEEDLKDEL (SEQ ID NO:8), (GGGGS)4AEKDEL (SEQ ID NO:9), or CD8α hinge and transmembrane domain followed by localizing sequence (SEQ ID NO:13). The amino acid domains of the VH and VL of the TH69 anti-CD7 svFvs are illustrated in Table 1. The scope of the showing must be commensurate with the scope of claims to consider evidence In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), and In re Clemens, 206 USPQ 289 (CCPA 1980). In this case, the probative value of the data provided by applicant is not commensurate in scope with the degree of protection sought by the claim. The Examples cited by Applicants resulting in production of cytotoxicity to CD7+ leukemia cell lines and primary T-ALL cells obtained from patients (see, e.g., FIG. 5A- FIG. 5E and paragraphs [0040], [0183], and [0184]), required T-cells transfected with an anti-CD7 CAR comprising the scFv of the anti-CD7 antibody TH69 joined to the signaling domains of 4-1BB (CD137) and CD3[Symbol font/0x7A] via the hinge and transmembrane domain of CD8α (FIG. 2A) (paragraph [0178], and the anti-CD7 scFv linked to amino acid sequences containing the ER retention domains KDEL or KKMP [anti-CD7 Protein Expression Blocker (PEBL)] (FIG. 3E) (paragraph [0180]). This is not sufficient to show that any first scFv of an anti-CD7 antibody linked to any localizing domain and any second scFv that binds to CD7 of a CAR will work. Thus, specific structures of the claimed target-binding molecule linked to a localizing domain and chimeric antigen receptor (CAR) on the engineered T cells and/or NK cells define the claimed unexpected properties alleged by Applicants of “anti-leukemic effect, with a marked reduction in leukemia cell burden and a decrease in leukemia cell growth (FIGS. 6A-6C and 14A-14B)”. The examiner finds no evidence in the record that the generic configuration of a target-binding molecule linked to a localizing domain and a chimeric antigen receptor (CAR) anticipated or suggested by Campana et al., that applicants claim at least in claim 54 is critical to any unexpected property, function, or result.  "Obviousness does not require absolute predictability of success ... all that is required is a In re Kubin, 56 l F .3d 1351, 1360 [90 USPQ2d 1417] (Fed. Cir. 2009) (citing In re O'Farrell, 853 F.2d 894, 903-04 [7 USPQ2d 1673] (Fed. Cir. 1988).
To advance prosecution the examiner suggest amending the claims to identify specific amino acid sequences by a sequence ID NO: for the first scFv and second scFv and for a localizing domain. 
Conclusion
Claims 54, 56, 60-64, 67 and 74-76 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633